Exhibit 10.2

 

EXECUTION VERSION

 

FIRST amendment to credit agreement

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is dated as of
June 8, 2020, among CABOT CORPORATION (the “Company”), each undersigned Borrower
(collectively, the “Borrowers” and each, a “Borrower” and together with the
Company, the “Loan Parties”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, and Lenders constituting Required Lenders as of the date
hereof. Capitalized terms used herein without definition shall have the meaning
assigned to such terms in that certain Credit Agreement, dated as of May 22,
2019 (as the same may be amended or otherwise modified, the “Credit Agreement”),
among the Loan Parties, the Lenders from time to time party thereto and the
Administrative Agent.  This First Amendment shall constitute a Loan Document for
all purposes of the Loan Documents.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

1.Amendments to the Credit Agreement.  The Credit Agreement is hereby amended as
follows:

a.New Definition.  Section 1.01 of the Credit Agreement is amended by adding
““Covenant Relief Period” means July 1, 2020 through and including June 30,
2021.” as a new definition in alphabetical order.

b.Amendment to “Alternate Base Rate”. The last sentence of the definition of
“Alternate Base Rate” in Section 1.01 of the Credit Agreement is restated in its
entirety to read as follows:

“For the avoidance of doubt, if the Alternate Base Rate as determined pursuant
to the foregoing would be less than 1.00%, such rate shall be deemed to be 1.00%
for purposes of this Agreement.”

c.Amendment to “LIBO Rate”. The definition of “LIBO Rate” in Section 1.01 of the
Credit Agreement is amended by adding a new sentence at the end thereof to read
as follows:

“For the avoidance of doubt, if the LIBO Rate as determined pursuant to the
foregoing would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.”

d.Amendment to Section 6.01(o). Section 6.01(o) of the Credit Agreement is
restated in its entirety to read as follows:

“(o)Liens not otherwise permitted by the foregoing clauses of this Section
securing Indebtedness in an aggregate principal amount at any time outstanding
not to exceed (i) five percent (5%) of Consolidated Tangible Net Worth at any
time during the Covenant Relief Period and (ii) ten percent (10%) of
Consolidated Tangible Net Worth at any time other than during the Covenant
Relief Period.”

e.Amendment to Section 6.05. Section 6.05 of the Credit Agreement is restated in
its entirety to read as follows:

“SECTION 6.05. Financial Covenant.  It will not permit the Consolidated Leverage
Ratio as of the last day of any Reference Period to be greater than:

(a) 3.50:1.00, commencing with the Reference Period ending March 31, 2020 and
tested for all quarters thereafter ending on or prior to June 30, 2020;

(b) 4.50:1.00, commencing with the Reference Period ending September 30, 2020
and tested for all quarters thereafter ending on or prior to June 30, 2021; and

(c) 3.50:1.00, commencing with the Reference Period ending September 30, 2021
and tested for all quarters thereafter;

provided, however, that at the election of the Company (prior written notice of
which shall be given to the Administrative Agent), following the consummation of
any Material Acquisition, the Consolidated Leverage Ratio (x) as at the end of
the fiscal quarter in which such Material Acquisition

 

--------------------------------------------------------------------------------

 

occurs and the three fiscal quarters immediately thereafter, shall not be
greater than 4.00:1.00 and (y) as at the end of any fiscal quarter thereafter,
shall not be greater than 3.50:1.00, in each case, except for any fiscal quarter
during the Covenant Relief Period (during which time the Consolidated Leverage
Ratio shall not be greater than 4:50:1.00).”

2.Conditions to Effectiveness.  This First Amendment shall become effective on
the first date upon which each of the following conditions has been satisfied:

a.The Administrative Agent (or its counsel) shall have received from the Loan
Parties and each of the requisite Lenders a counterpart of this First Amendment
signed on behalf of such party.

b.The Loan Parties shall pay to each Lender that executes and delivers a copy of
this First Amendment to the Administrative Agent (or its counsel) on or prior to
the date hereof, through the Administrative Agent, an amendment fee (“Amendment
Fee”) equal to 0.10% of such Lender’s Commitments (whether used or unused) as of
such date. The Amendment Fee shall be fully earned and due and payable in full
on the date hereof in Euros, and is not refundable for any reason or under any
circumstances. The Administrative Agent and the Lenders shall have been
reimbursed for all reasonable out of pocket expenses (including reasonable legal
fees and expenses) required to be reimbursed by the Loan Parties hereunder to
the extent invoiced in reasonable detail, consistent with past practices one
Business Day prior to the First Amendment Effective Date.

3.Representations and Warranties.  The Loan Parties represent and warrant to the
Administrative Agent and the Lenders as follows:  (a) the representations and
warranties made by the Loan Parties in the Loan Documents are true and correct
in all material respects (or in all respects if the applicable representation or
warranty is already qualified by concepts of materiality) on and as of the date
hereof, as though made on the date hereof, and (b) both immediately before and
after giving effect to this First Amendment, no Default or Event of Default has
occurred and is continuing or would result therefrom.

4.Miscellaneous.  Nothing contained herein shall be deemed to (i) constitute a
waiver of any Default or Event of Default that may heretofore or hereafter occur
or have occurred and be continuing or to otherwise modify any provision of any
Loan Document (except as a result of the amendments expressly set forth in
Paragraph 1 hereof), or (ii) give rise to any defenses or counterclaims to the
Administrative Agent’s or any of the Lenders’ right to compel payment of the
Obligations when due or to otherwise enforce their respective rights and
remedies under the Loan Documents. Nothing herein shall be construed to imply
any willingness on the part of the Administrative Agent or the Lenders to grant
any future consent or waiver of any of the terms and conditions of the Loan
Documents.  The Administrative Agent and Lenders hereby reserve all rights and
remedies available to them under the Loan Documents and applicable law. Except
as amended hereby, the Loan Documents and all documents, instruments and
agreements related thereto are hereby ratified and confirmed in all respects and
shall continue in full force and effect.  This First Amendment and the Credit
Agreement shall hereafter be read and construed together as a single document,
and all references in the Credit Agreement, any other Loan Document or any
agreement or instrument related to the Credit Agreement shall hereafter refer to
the Credit Agreement as amended by this First Amendment.  The Company hereby
reaffirms its guarantee contained in Article IX of the Credit Agreement of the
payment when and as due of the Obligations of the Borrowers, and acknowledges
and agrees that such guarantee is and shall remain in full force and effect
after giving effect to this First Amendment.  THIS FIRST AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
This First Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Credit Agreement as a sealed instrument as of the date first set
forth above.

 

CABOT CORPORATION, as the Company and as Guarantor

 



 

 

By:

/s/ Erica McLaughlin

 

Name:

Erica McLaughlin

 

Title:

Senior Vice President & Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

 

Cabot Luxembourg TC S.a.r.l., LUXEMBOURG, SCHAFFHAUSEN Branch, as a Borrower

 



 

 

By:

/s/ Janine Maus

 

Name:

Janine Maus

 

Title:

Branch Office Manager

 

 

 

By:

/s/ Aled Rees

 

Name:

Aled Rees

 

Title:

Authorized Signatory

 

 

CABOT GMBH, as a Borrower

 



 

 

By:

/s/ Andreas Cendra

 

Name:

Andreas Cendra

 

Title:

Managing Director

 

 

 

By:

/s/ Ivana Jovanovic

 

Name:

Ivana Jovanovic

 

Title:

Managing Director

 

 

CABOT SWITZERLAND GMBH, as a Borrower

 



 

 

By:

/s/ Ivana Jovanovic

 

Name:

Ivana Jovanovic

 

Title:

Manager

 

 

 

By:

/s/ Aled Rees

 

Name:

Aled Rees

 

Title:

President of Management

 

 

 

 

--------------------------------------------------------------------------------

 

CABOT CARBON LIMITED, as a Borrower

 

 

 

By:

/s/ Ivana Jovanovic

 

Name:

Ivana Jovanovic

 

Title:

Director

 

 

 

By:

/s/ Helen McCulloch

 

Name:

Helen McCulloch

 

Title:

Director

 

 

PT CABOT INDONESIA, as a Borrower

 

 

 

By:

/s/ Chew Chee Hean

 

Name:

Chew Chee Hean

 

Title:

Director

 

 

 

By:

/s/ Dixy Olyviardy

 

Name:

Dixy Olyviardy

 

Title:

President Director

 

 

PT CABOT ASIA PACIFIC SOUTH, as a Borrower

 

 

 

By:

/s/ Chew Chee Hean

 

Name:

Chew Chee Hean

 

Title:

Director

 

 

 

By:

/s/ Dixy Olyviardy

 

Name:

Dixy Olyviardy

 

Title:

President Director

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as the Administrative Agent, a

Lender and a Swingline Lender

 

 

 

By: /s/ Cody King

 

Name:

Cody King

 

Title:

Vice President




 

--------------------------------------------------------------------------------

 

U.S.  BANK NATIONAL ASSOCIATION

 

 

 

By: /s/ Mark Irey

 

Name:

Mark Irey

 

Title:

Vice President

 




 

--------------------------------------------------------------------------------

 

PNC  BANK, NATIONAL ASSOCIATION

 

 

 

By: /s/ Eileen P. Murphy

 

Name:

Eileen P. Murphy

 

Title:

Vice President

 




 

--------------------------------------------------------------------------------

 

MIZUHO BANK, LTD., as a Lender

 

 

 

By: /s/ Donna DeMagistris

Name:Donna DeMagistris

Title:Executive Director

 

 

 